Exhibit 10.6
 
 
 
PROTOKINETIX, INCORPORATED
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
December 21, 2015 and made effective as of January 1, 2016 (the “Effective
Date”), by and between ProtoKinetix, Incorporated, a Nevada corporation
(“Company”), and Susan M. Woodward, an individual (“Consultant”).


WHEREAS, the Company is a bio-technology company in the business of developing
anti-aging glycoproteins (“AAGP”) for the purpose of enhancing cell survival and
health in various applications including transplant procedures, engraftment of
tissue and cell preservation; and


WHEREAS, the Company and Consultant entered into an agreement to perform
services for the Company effective January 1, 2015 (the “Prior Consulting
Agreement”); and


WHEREAS, the Company and Consultant desire to supersede the Prior Consulting
Agreement and enter into a new agreement to perform certain services for the
Company and Consultant has agreed to provide such services, on the terms and
conditions set forth herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:


1.            Services.


(a)            General Services.  During the Term (as defined below) of this
Agreement Consultant will provide the Company with such general corporate,
administrative, technical and management services as is considered necessary or
advisable for the due and proper provision of services as CFO within the normal
duties of a CFO (collectively, the “Services”).


(b)            Specific Services.  Without limiting the generality of the
Services to be provided as set forth above, it is hereby acknowledged and agreed
that Consultant will provide the following specific services:


(i)      Supervision of the hiring and conduct of competent personnel as are
required for the management of the Company’s financial affairs and the
production of public reporting financial documents;


(ii)     To conduct or supervise, as appropriate, the financial affairs and
reporting requirements of the Company;


(iii)    Assistance with capital funding projects and resources which are
necessarily incidental thereto;


(iv)    Assistance in the coordination of the preparation and dissemination of
business plans and reports for the Company; and


(v)     Such other activities as are necessary or incidental to the above from
time to time and as requested by the Board of the Directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 


2.            Compensation and Expenses.


(a)            Compensation.  Consultant shall receive compensation equal to
$6,000 per month in exchange for the Services provided to the Company (the “Base
Compensation”).  The Company agrees to pay Consultant on the first day of every
month (or the first preceding business day if the date falls on a non-business
day) during the Term of this Agreement.


(b)            Expenses.  Promptly upon the completion of each month of
Services, but no later than the 10th day of the following month, Consultant
shall provide the Company with an invoice for Permitted Expenses (defined
below).  Such invoice shall be accurate, complete, and include sufficient detail
and receipts to substantiate amounts due hereunder.  Amounts due shall be
payable within 30 business days of the Company’s receipt of a correct and
undisputed invoice from Consultant.  “Permitted Expenses” include the following:
(i) when requested by the Company, reasonable expenses for travel, and (ii)
other expenses specifically approved by the Company in writing.  Notwithstanding
the above, the Company will not be responsible for any single expense in excess
of $500 or aggregate expenses in any one month of more than $2,000 without prior
written approval of the Company.


(c)            Stock Option.  On the Effective Date, Consultant will receive an
option to purchase 4,000,000 shares of common stock of the Company pursuant to
the Company’s 2015 Stock Option and Stock Bonus Plan and the Stock Option
Agreement between the Company and Consultant dated January 1, 2016.


3.            Ownership.  (a) Ownership of Work Products.  To the extent that
the Services provided hereunder include original material subject to copyright
(referred to as “Work Product”), Consultant agrees that the Services are done as
a “work for hire” as that term is defined under U.S. copyright law, and that as
a result, the Company shall own all copyrights in and to the Work Product.  To
the extent that the Work Product does not qualify as a work for hire under
applicable law, and to the extent that the Work Product includes material
subject to copyright, patent, trade secret, or other proprietary right
protection, Consultant hereby assigns to the Company, its successors and
assigns, all right, title and interest in and to the Work Product, including all
copyrights, patents, trade secrets, and other proprietary rights therein
(including renewals thereof).  Consultant shall execute and deliver such
instruments and take such other action as may be required and requested by the
Company to carry out the assignment contemplated by this paragraph.  To the
extent permitted by applicable law, Consultant hereby waives all moral rights in
and to the Work Product.


(b)            License for Prior Works.  By incorporating into any Services any
original work or authorship created prior to this Agreement (“Prior Works”),
Consultant thereby grants the Company a worldwide, perpetual, nonexclusive,
transferable license to use, distribute, publish, or publicly display such Prior
Works and modify such Prior Works as incorporated into the Services.
(c)            Ownership of Equipment.  Unless otherwise expressly set forth
elsewhere in this Agreement, any and all tangible equipment, materials,
documentation, or other items provided by the Company in connection with this
Agreement shall remain the property of the Company.
 
 
2

--------------------------------------------------------------------------------

 
(d)            Ownership of Intellectual Property.  The Company shall retain
title to and all rights in all intellectual property provided by the Company in
connection with the Services, including, but not limited to, any know-how
related to the Services or products provided or developed in the course of
Consultant’s Services or the creation of Work Product, such as hardware,
software, data, media or other tools or technologies.
4.            Confidentiality.


(a)            Nature of Confidential Information.  In this Agreement,
“Confidential Information” includes, but is not limited to, information, whether
or not in written form, which has a business purpose and is not known or
generally available from sources outside the Company or typical of industry
practice, including but not limited to, the Company’s internal structure,
financial affairs, programs, software systems, procedures, manuals, confidential
reports, marketing methods, the amount, nature and type of services and methods
used and preferred by the Company’s vendors and customers and the fees paid by
such persons or entities; the identity of the Company’s present and prospective
customers and vendors; customer and vendor lists; any data relating to a
customer or vendor of the Company; the Company’s business arrangements and
costs; and information regarding earnings, forecasts, reports and technical data
of the Company, provided that Confidential Information does not include:


(i)       Information that is in the public domain at the date hereof or becomes
part of the public domain after the date hereof through no act or omission of
Consultant;


(ii)      Information which Consultant can prove was in its possession prior to
the date hereof and was not acquired by Consultant from the Company or any
person under a confidentiality obligation to the Company;


(iii)     Documents or information independently developed by or for Consultant;
and


(iv)    Information received by Consultant without restriction as to disclosure
from a third party who has the lawful right to disclose the same.


(b)            Agreement to Keep Information Confidential.  Consultant
acknowledges the confidential and proprietary nature of the Confidential
Information, shall keep all Confidential Information in strict confidence and
will not disclose or dispose of any Confidential Information to any third
party.  Consultant may, however, disclose the Confidential Information to its
officers, employees, advisers and agents who need to know the Confidential
Information for the purposes of the evaluating and assessing the Confidential
Information.  All individuals receiving any Confidential Information under this
Agreement shall be directed by Consultant to treat the Confidential Information
confidentially pursuant to the terms of this Agreement.  Nothing in this
Agreement prevents Consultant from disclosing any Confidential Information as
may be required by applicable law, regulation, court order or securities
regulatory authority.
 
 
3

--------------------------------------------------------------------------------

 


5.            Termination.


(a)            Term. This Agreement shall commence as of the Effective Date and
continue until December 31, 2016 (the “Term”).


(b)            Termination for Cause.  The Company will have the right to
terminate Consultant upon written notice for Cause.  The term “Cause” means as a
result of (i) any breach of any written policy of the Company; (ii) conduct
involving moral turpitude, including, but not limited to, misappropriation or
conversion of assets of the Company (other than immaterial assets); (iii)
Consultant’s conviction of, or entry of a plea of nolo contendere to, a felony;
or (iv) a material breach of this Agreement.  The term “Cause” shall not mean as
a result of the death or disability of Consultant.


(c)            Termination Upon a Change of Control.  This Agreement shall
terminate automatically upon a Change of Control of the Company.  Upon
termination pursuant to this provision, the Consultant shall be entitled to 12
times the Base Compensation.  For purposes of this Agreement, a “Change of
Control” shall mean any of the following:


(i)       Any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization,
other than any such consolidation, merger or reorganization in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, continue to hold at least a majority of the voting power of the
surviving entity in substantially the same proportions (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such
consolidation, merger or reorganization;


(ii)      Any transaction or series of related transactions to which the Company
is a party in which in excess of 50% of the Company’s voting power is
transferred; or


(iii)     The sale, lease, transfer, or other disposition of all or
substantially all of the assets of the Company, except where such sale, lease
transfer or other disposition is to a wholly owned subsidiary of the Company.


(d)            Payment Upon Termination.  If this Agreement is terminated by the
Company (other than for Cause), the Company shall pay the Consultant a
termination fee equal to:


(i)       If the Agreement is terminated within 12 months of the Effective Date,
six times the Base Compensation in effect on the date of termination; and


(ii)      Treatment of any stock options or warrants held at the time of the
Consultant’s termination will be governed by the option or warrant agreement
granting the same.
 
 
4

--------------------------------------------------------------------------------


 
(e)            Survival.  In the event of termination of this Agreement for any
reason, Sections 3 through 6 shall survive indefinitely.


6.            Indemnification.


(a)            Indemnification.  Each party agrees to indemnify and save the
other, its  affiliates and their respective directors, officers, consultants and
agents (each an “Indemnified Party”) harmless from and against any and all
losses, claims, actions, suits, proceedings, damages liabilities or expenses of
whatsoever nature or kind, including any investigation expenses incurred by any
Indemnified Party to which an Indemnified Party may become subject by reason of
breach of this Agreement or of law by the defaulting party.  Notwithstanding the
above, the Company shall indemnify and hold harmless Consultant from and against
any claims, damages, losses or expenses incurred by Consultant which arise out
of any acts or omissions taken in good faith by Consultant in connection with or
related to Consultant’s performance of the Services.


7.            General Terms.


(a)            Return of Work Product.  Consultant agrees, promptly upon
completion of the Services or other termination of this Agreement, to deliver to
the Company all Work Product and to return all notes, designs, code, storage
devices, documents and any other Company materials, including Confidential
Information.  Consultant shall not retain any such materials without the
Company’s written approval.


(b)            No Employer-Employee Relationship.  The Company and Consultant
understand, acknowledge, and agree that Consultant’s relationship with the
Company will be that of an “independent contractor” and not that of an
employee.  Contractor will be an “independent contractor” and Contractor will be
entitled to work at such times and places as Contractor determines appropriate,
will not be under the direction or control of the Company or the manner in which
Contractor performs the Services.  Consultant will not be entitled to any of the
benefits which the Company may make available to its employees (which benefits
may in the future include, but not be limited to, group health or life
insurance, profit-sharing or retirement benefits).


(c)            Taxes.  Consultant is and will be solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority (including, but not
limited to Social Security, federal, state, Medicare, and all of other taxes)
with respect to the performance of Services and receipt of fees under this
Agreement.  No part of the compensation payable to Consultant will be subject to
withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes.  If required by the Company,
Consultant shall prepare and sign such documents affirming Consultant’s
citizenship and residency for tax purposes.


(d)            Client Solicitation.  While providing Services to the Company,
Consultant shall not solicit work, remuneration or other benefits of any kind
directly from any the Company contacts or affiliates without the express, prior
written consent of the Company.
 
 
5

--------------------------------------------------------------------------------


 
(e)            Assignment.  This Agreement may not be assigned by either party
without prior written consent of the other.


(f)            Entire Agreement. This Agreement, not including any other
agreement pursuant to which securities of the Company are issued to Consultant,
represents the entire agreement between the parties and supersedes all prior
negotiations, representations, agreements, arrangements, and understandings, if
any, either written or oral, between the parties with respect to the subject
matter of this Agreement, none of which shall be used to interpret or construe
this Agreement.  If any term, covenant, condition or provision of this Agreement
or the documents and instruments executed and delivered in connection herewith
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.


(g)            Law Governing.  This Agreement shall be construed and enforced in
accordance with the laws of the state of Nevada even though Consultant may
perform services or reside in other states or countries.


(h)            Amendments.  Neither party may amend this Agreement or rescind
any of its existing provisions without the prior written consent of the other
party.


(i)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and will become
effective and binding upon the parties at such time as all of the signatories
hereto have signed a counterpart of this Agreement.  All counterparts so
executed shall constitute one Agreement binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the same
counterpart.  In all other respects, this Agreement shall continue to remain in
full force and effect.  Facsimile or .pdf transmissions containing signatures
shall be considered delivery and shall be deemed binding.


(j)            Remedies. As the violation by Consultant of the provisions of
Sections 3 and/or 4 of this Agreement would cause irreparable injury to the
Company, and there is no adequate remedy at law for such violation, the Company
shall have the right to seek specific performance or injunctive relief against
Consultant without the posting of a bond or other security.  The remedies
available with respect to the rights and obligations under this Agreement are
cumulative, and this section shall not be construed to limit in any manner
whatsoever any other rights or remedies that may be available for any breach of
this Agreement.


8.            Venue.  All disputes arising out of or relating to this Agreement
and all actions to enforce this Agreement shall be adjudicated in the state or
federal courts sitting in Denver, Colorado.  The parties hereto irrevocably
submit to the jurisdiction of such courts in any suit, action or proceeding
relating to any such dispute.  So far as is permitted under applicable law, this
consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process or as permitted by law,
shall be necessary in order to confer jurisdiction upon the undersigned in any
such court.


[Signature Page Follows]
 
 
 
6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date first written above.


ProtoKinetix, Incorporated
 
 
 
By:
 /s/Clarence E. Smith  
 Clarence E. Smith, President and CEO
Consultant
 
 
 
 
/s/Susan M.
Woodward                                                                                    
Susan M. Woodward
 
 
 









 
7